Appeal from a judgment of the Supreme Court, Monroe County (Daniel J. Doyle, J.), rendered September 26, 2011. The judgment convicted defendant, upon her plea of guilty, of criminal sale of a controlled substance in the second degree.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 3, 2015 and by the attorneys for the parties on January 15, 2015 and in March 2015,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, P.J., Smith, Centra, Peradotto and Carni, JJ.